NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 20-2473 & 20-2704
                                      ___________

                             KATHLEEN MCCULLOUGH,
                                          Appellant

                                             v.

             PENNSYLVANIA BOARD OF PROBATION AND PAROLE;
                    THE HONORABLE PHILIP A. IGNELZI
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-20-cv-00737)
                        District Judge: Honorable Cathy Bissoon
                      ____________________________________

             Submitted for Possible Dismissal Due to a Jurisdictional Defect
                    and on Appellees’ Motions for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 19, 2020
              Before: RESTREPO, MATEY, and SCIRICA, Circuit Judges

                           (Opinion filed December 15, 2020)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Kathleen McCullough, proceeding pro se, filed a civil rights complaint

against the Pennsylvania Board of Probation and Parole and Judge Ignelzi of the

Allegheny County Court of Common Pleas. McCullough made various allegations of

bias and corruption against a wide array of both federal and state actors throughout the

lengthy complaint. She protested the manner in which her criminal case was handled,

complaining of biased judges, unsigned search warrants, perjured statements, and

fraudulent and inaccurate records. McCullough alleged that Judge Ignelzi (who

apparently presided over her PCRA hearing) sentenced her to prison on “zero charges.”

She maintained that she has a fraught relationship with her sister-in-law, who is a judge

in Pennsylvania, and that Judge Ignelzi is biased against her because of that. She

requested a protective order against Judge Ignelzi and asked that the Board of Probation

and Parole “retain jurisdiction over her.”

       McCullough filed a motion requesting that the case be transferred to another venue

and that the District Judge recuse herself. The District Court denied the motion and

McCullough appealed.1 While that appeal was pending, the District Court screened the



1
  We will dismiss McCullough’s first appeal (No. 20-2473) for lack of jurisdiction.
Generally, this Court’s jurisdiction is limited to appeals from “final decisions” of the
district courts. 28 U.S.C. § 1291. Neither the denial of the transfer motion nor the
refusal to recuse constituted a final or immediately appealable decision. See United
States v. Berkowitz, 328 F.2d 358, 360 (3d Cir. 1964) (“[B]ecause [orders either granting
or denying a motion to transfer] are interlocutory in character, they are not appealable as
‘final decisions’ under 28 U.S.C. § 1291.”); City of Pittsburgh v. Simmons, 729 F.2d 953,
954 (3d Cir. 1984) (“A refusal to recuse is reviewable only after final judgment.”). As
discussed below, however, McCullough filed a second notice of appeal following entry of
final judgment, giving us jurisdiction to review those orders in the context of that appeal.

                                             2
complaint pursuant to 28 U.S.C. § 1915(e)(2) and dismissed it, concluding that the

defendants were immune from suit. McCullough timely appealed and her appeals were

consolidated; the Appellees have filed motions for summary action.2

       We have jurisdiction under 28 U.S.C. § 1291 (in the context of No. 20-2704) to

review the District Court’s dismissal of the complaint and interlocutory denial of

McCullough’s motion to transfer. See In re Westinghouse Sec. Litig., 90 F.3d 696, 706

(3d Cir. 1996) (“[P]rior interlocutory orders . . . may be reviewed on appeal from the final

order.”). We review the dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) de novo, see Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000), and the denial of the motion for transfer

(as well as the District Judge’s refusal to recuse) for abuse of discretion, see N.Y. Marine

& Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) (motion to

transfer); City of Pittsburgh v. Simmons, 729 F.2d 953, 954 (3d Cir. 1984) (refusal to

recuse).

       The District Court correctly dismissed both defendants as they are immune from

§ 1983 suits. Judge Ignelzi, who acted within his judicial capacity at all relevant times, is

protected by absolute judicial immunity. Mireles v. Waco, 502 U.S. 9, 11-12 (1991).

And, under the Eleventh Amendment, states and state agencies (including the



2
 Ordinarily, the filing of a notice of appeal divests a district court of jurisdiction. Griggs
v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). Here, however, the District
Court maintained jurisdiction to dismiss the case despite McCullough’s filing of her first
notice of appeal because the jurisdiction of a district court is not lost by the taking of an
appeal from an order or judgment which is not immediately appealable. Venen v. Sweet,
758 F.2d 117, 121 (3d Cir. 1985).

                                              3
Pennsylvania Board of Probation and Parole) are generally immune from suit in federal

court. Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195-96 (3d Cir. 2000). While the

Eleventh Amendment does not bar suits that seek prospective injunctive relief to prevent

a continuing violation of federal law, see Verizon Md. Inc. v. Pub. Serv. Comm’n of Md.,

535 U.S. 635, 645 (2002), McCullough has not alleged a continuing violation of federal

law in her complaint, nor do we discern any based on her filings.

         The District Court did not abuse its discretion by denying McCullough’s motion

for transfer and refusing to recuse. Venue was proper in the Western District of

Pennsylvania, and McCullough’s allegations of bias against numerous judges that are not

involved with this case provide no legitimate reason for transfer. Judge Bissoon’s refusal

to recuse was appropriate because the alleged bias was based on Judge Bissoon’s ruling

in a separate case. See Liteky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial

rulings alone almost never constitute a valid basis for a bias or partiality motion.”).

         Accordingly, we grant the Appellees’ motions for summary action, and we will

affirm the judgment of the District Court.3




3
    McCullough’s Motion to Compel Production of Transcripts is denied.
                                              4